Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2020

                                      No. 04-19-00688-CV

                                     Marissa PETERSON,
                                           Appellant

                                                v.

                                 HEB GROCERY CO., L.P.,
                                       Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-19610
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
         On April 30, 2020, appellee filed an unopposed motion for a thirty-day extension of time
to file a motion for rehearing. The unopposed motion is GRANTED. It is ORDERED that
appellee’s motion for rehearing, if any, is due no later than June 8, 2020.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court